 



Exhibit 10.31

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

BY AND BETWEEN

METROMEDIA INTERNATIONAL GROUP, INC.

AND

NATALIA ALEXEEVA

MAY 25, 2004



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                    1.    
EMPLOYMENT
    1     2.    
COMPENSATION AND BENEFITS
    3     3.    
CONFIDENTIAL INFORMATION
    4     4.    
RIGHTS TO INVENTIONS AND LICENSES
    6     5.    
COVENANTS NOT TO COMPETE
    8     6.    
ESSENTIAL COVENANTS
    10     7.    
TERMINATION
    10     8.    
CHANGE OF CONTROL
    15     9.    
INDEMNIFICATION
    18     10.    
NOTICE
    19     11.    
ASSIGNMENT AND SUCCESSORS
    20     12.    
REPRESENTATIONS AND WARRANTIES
    20     13.    
OTHER TERMS
    21   EXHIBIT A — CONFIDENTIAL GENERAL RELEASE     24     1.    
GENERAL RELEASE
    24     2.    
OTHER TERMS
    25  



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on May 25, 2004 and
shall be effective as of June 1, 2004 (the “Effective Date”) by and between:

Metromedia International Group, Inc., a Delaware Corporation (together with its
successors and assigns the “Company”); and

Natalia Alexeeva (the “Executive” and with the Company each a “Party” and
together the “Parties”).

RECITALS

WHEREAS, the Executive has been employed by the Company since June 29, 2000
(“Start Date”) and desires to remain so employed, and the Company wishes to
continue to employ Executive to render such services; and

WHEREAS, the Company and the Executive desire to set forth the terms and
conditions under which the Executive is employed by the Company and upon which
the Company shall compensate the Executive.

NOW, THEREFORE, in consideration of the premises and promises contained herein,
the Parties agree as follows.



1.   EMPLOYMENT   1.01   Position and Duties

The Company hereby employs the Executive under this Agreement, and the Executive
hereby accepts such employment, as Vice President, General Counsel and Secretary
(“General Counsel”). As General Counsel, the Executive shall have authorities
and responsibilities that are customarily associated with such position in a
company of the size and nature of the Company. In connection with her employment
by the Company, she shall perform such duties and services of an executive and
administrative character as are consistent with the position of General Counsel
and as are assigned to her from time to time by the Chief Executive Officer
(“CEO”). Executive may be required from time to time to serve in additional
roles and capacities on behalf of the Company or any entity that directly or
indirectly controls, is controlled by, or is under common control with, the
Company (an “Affiliate”) not materially inconsistent with her position as
General Counsel within the Company, including serving on the Board of Directors
of such entities, and for which Executive shall not be entitled to any
additional compensation (collectively, the “Services”). The Executive shall
report and be responsible to the CEO.

1



--------------------------------------------------------------------------------



 



1.02   Work Location

The Executive shall be principally based in the Company’s headquarters office in
Charlotte, North Carolina (or such other place as the Parties may mutually
agree).



1.03   Term

The term of employment hereunder shall commence on the Effective Date and shall
continue on the terms and conditions contained herein until terminated by either
Party in accordance with Sections 7 or 8 (the “Term”). For purposes of this
Agreement, the initial twenty eight (28) months following the Effective Date
shall be referred to as the “Initial Term”.



1.04   Performance

The Executive agrees to devote substantially all her business time and business
effort, energies and skills to the performance of the Services (except for
vacations and periods of illness or incapacity). Anything herein to the contrary
notwithstanding, nothing shall preclude the Executive from:



  (a)   Serving, with the approval of the Board of Directors, on the boards of
directors of a reasonable number of other corporations or the boards of a
reasonable number of trade associations and/or charitable organizations;
provided, however, that Executive need not obtain such approval to serve on the
Board of Directors of an Affiliate;     (b)   Engaging in charitable activities
and community affairs; and     (c)   Managing her personal investments and
affairs;

provided, however, that such activities do not constitute a conflict of interest
and do not interfere with the proper performance of her duties and
responsibilities to the Company.



1.05   Business Expenses

It is understood that the Executive will from time to time incur reasonable
expenses in connection with the Services performed hereunder; including, without
limitation, expenses for entertainment, travel, hotel accommodations and similar
items. The Company shall reimburse the Executive in a timely manner, pursuant to
procedures applicable to senior executives of the Company generally, for all
such expenses upon Executive’s presentation of an itemized written accounting
thereof, together with such vouchers and other verifications, as the Company may
reasonably require.

2



--------------------------------------------------------------------------------



 



1.06   Travel

The Company may require the Executive to travel from time to time and for
reasonable periods of time both within and outside the United States in
connection with her performance of the Services.



2.   COMPENSATION AND BENEFITS   2.01   Base Salary

In consideration of her performance of the Services, the Executive shall receive
an annual base salary of Two Hundred Thousand Dollars United States (US$200,000)
(“Base Salary”), payable by the Company in accordance with the Company’s normal
payroll policies applicable to senior executives generally. The Base Salary
shall not be decreased during the Term. Nothing contained herein shall, however,
obligate the Company to increase Executive’s Base Salary at any time.



2.02   Bonus

In addition to her Base Salary, the Executive may be eligible to receive a
discretionary bonus (a “Bonus”). Nothing contained herein shall, however,
obligate the Company to pay to Executive a Bonus.



2.03   Compensation Committee Review

The Executive’s compensation arrangements shall be subject to review and
approval by the Compensation Committee of the Board of Directors before
implementation.



2.04   Additional Compensation

During the term of Executive’s employment, the Executive may be eligible for
additional and other compensation and incentives at a level, and on terms and
conditions that are commensurate with her position and responsibilities.



2.05   Vacation

Executive shall be eligible for up to twenty-five (25) paid vacation days per
calendar year, which shall be accrued in equal parts by Executive on a monthly
basis. Vacation days will be forfeited if not used during the calendar year in
which they are earned.

3



--------------------------------------------------------------------------------



 



2.06   Welfare and Pension Benefits

Subject to and in accordance with the terms and conditions of the applicable
plan, program or policy, the Executive shall be eligible to participate in all
welfare and pension benefit programs made available to senior executives of the
Company generally; including without limitation, the Company’s group insurance
program, including life, accidental death and dismemberment, disability,
hospitalization, dental and health benefits and 401k and other retirement
programs generally. Nothing contained herein shall obligate the Company to
adopt, maintain or continue any particular welfare and/or pension benefit
program.



2.07   No Trigger of Excise Tax

It is the intention of the Company and the Executive that the payment of
compensation and/or benefits to Executive under this Agreement or any other
agreement or compensation arrangement with Executive shall not trigger
imposition of the excise tax under Section 4999 of the Internal Revenue Code of
1986, as amended (the “Excise Tax”). Thus, Executive agrees that, as applicable,
the Company shall reduce any such payment and/or provision of benefits solely to
the extent necessary to avoid triggering imposition of the Excise Tax.



3.   CONFIDENTIAL INFORMATION   3.01   Definition of Confidential Information

"Confidential Information” is used herein to mean any information that pertains
to or is in any way connected with the Company or an Affiliate, including
explicitly and without limitation any such information created or discovered by
the Executive during the Term. Confidential Information shall include but not be
limited to items set forth in clauses (a) through (d) immediately following.



  (a)   Business plans, trade secrets, processes, formulas, data, know-how,
inventions, improvements, techniques, plans, strategies, forecasts, contracts,
agreements, employee lists, customer lists and suppliers lists.     (b)  
Information and data pertaining to any aspect of the Company’s or any
Affiliate’s developmental, financial, technical, marketing, sales or operating
activities, or to the Company’s or any Affiliate’s organization, results,
performance, costs, revenues, procedures, processes, systems or employees.    
(c)   Computer programs and data bases and any information pertinent to the
design or operation of computer programs and data bases acquired, developed,
sold or used by the Company or any Affiliate or its employees; and information
or data pertinent to any programming techniques or processes connected with
these computer programs or data bases.

4



--------------------------------------------------------------------------------



 



  (d)   Documentation, samples, models or prototypes, or parts thereof developed
by or in conjunction with any marketing, sales or operational program undertaken
by the Company or any Affiliate.

Without limitation to the foregoing, information or data shall be considered as
Confidential Information in connection herewith whenever the confidential or
proprietary status of the information or data is indicated orally or in writing
by the disclosing party, or in any context in which the disclosing party
reasonably communicated or the receiving party should reasonably have understood
that the information or data should be treated as confidential, whether or not
the specific words “confidential” or “proprietary” are used.



3.02   Executive’s Acknowledgement of Confidential Information

The Executive acknowledges that:



  (a)   She holds a senior management position with the Company and, in
connection with her performance of the Services, she will acquire and make use
of Confidential Information;     (b)   Such Confidential Information constitutes
a unique and valuable asset of the Company;     (c)   Maintenance of the
proprietary character of the Confidential Information, to the full extent
feasible, is important to the Company;     (d)   The Confidential Information is
sufficiently secret as to derive economic value from not being generally known
to others who could obtain economic value from its disclosure or use; and    
(e)   The Confidential Information is currently the subject of efforts by the
Company to maintain its secrecy or confidentiality.



3.03   Executive Covenants Regarding Confidential Information

In order to protect the Confidential Information, the Executive agrees and
covenants to perform as set forth in clauses (a) through (c) immediately
following.



  (a)   The Executive shall hold the Confidential Information that is within her
personal control in strictest confidence and shall not use or disclose such
Confidential Information for so long as any such Confidential Information may
remain confidential, secret or otherwise wholly or partially subject to
protection, except:



  (i)   In connection with her performance of the Services;     (ii)   As
required by a court of law, by any governmental agency having supervisory
authority over the business of the Company or by any

5



--------------------------------------------------------------------------------



 



      administrative or legislative body (including a committee thereof) with
apparent jurisdiction to order the Executive to divulge, disclose or make
accessible such information, provided, however, Executive shall promptly provide
notice of a request for same to the Company;     (iii)   In confidence to an
attorney for the purpose of obtaining legal advice; or     (iv)   If such
Confidential Information becomes generally known to the public or trade without
Executive’s breach of this Section 3.



  (b)   The Executive shall take all reasonable and appropriate steps to:



  (i)   Safeguard any Confidential Information within her personal control for
so long as any such Confidential Information may remain confidential, secret or
otherwise wholly or partially subject to protection, and     (ii)   Protect it
against disclosure, misuse, espionage, loss and theft.



  (c)   The Executive shall return to the Company upon termination of employment
all materials then in her possession, custody or control belonging to the
Company, including all Confidential Information that is in tangible form and
that has come into her possession during her employment with the Company;
provided, however, that nothing shall prevent the Executive’s retaining personal
correspondence files, personal diaries, calendars and rolodexes or information
relating to compensation, equity positions or reimbursement of expenses,
information she reasonably believes to be needed for tax purposes, or copies of
plans, programs, agreements and arrangements relating to her employment, and
other comparable materials.



4.   RIGHTS TO INVENTIONS AND LICENSES   4.01   Rights to Prior Inventions

The Executive represents that there are no inventions, original works of
authorship, developments, improvements and trade secrets made by the Executive
prior to the Effective Date (collectively referred to as “Prior Inventions”),
which belong solely to the Executive or belong to the Executive jointly with
another, which relate in any way to any of the Company’s actual or proposed
businesses, products or research and development and which are not assigned to
the Company there under. If, in the course of Executive’s employment with the
Company, the Executive incorporates into a product, service or process of the
Company a Prior Invention owned by the Executive or in which the Executive has
an interest, the Company is hereby granted and shall have a non-exclusive,
royalty-free, irrevocable, perpetual, worldwide license

6



--------------------------------------------------------------------------------



 



(with the right to sublicense) to make, have made, copy, modify, make derivative
works of, use, sell and otherwise distribute such Prior Invention as part of or
in connection with such product, service or process.



4.02   Assignment of Rights to Inventions

The Executive agrees to promptly make full written disclosure to the Company and
to hold in trust for the sole right and benefit of the Company any and all
inventions, original works of authorship, developments, concepts, know-how,
improvements and trade secrets, whether or not patentable or subject to
registration under copyright or similar laws, which the Executive may solely or
jointly conceive or develop or reduce to practice, or cause to be conceived or
developed or reduced to practice, during the course of her employment with the
Company that:



  (a)   Relate at the time of conception or development to the actual or
demonstrably proposed business or research and development activities of the
Company;     (b)   Result from or relate to any work performed for the Company,
whether or not during normal business hours;     (c)   Are developed on Company
work time; or     (d)   Are developed through the use of Confidential
Information or the Company’s equipment, software or other facilities or
resources (items (a) through (d) being collectively referred to herein as
“Inventions”).

The Executive hereby assigns to the Company or its designee all of the
Executive’s right, title and interest throughout the world in and to all
Inventions, and the Executive acknowledges that all Inventions are “works made
for hire” (to the greatest extent permitted by applicable law) and are fully
compensated by the Executive’s Base Salary, unless regulated otherwise by law.



4.03   Maintenance of Records

The Executive agrees to keep and maintain adequate and current written records
of all Inventions made by the Executive (solely or jointly with others) during
the course of her employment with the Company. The records may be in the form of
notes, sketches, drawings, flow charts, electronic data or recordings,
laboratory notebooks and any other format. The records will be available to and
remain the sole property of the Company at all times. The Executive agrees not
to remove such records from the Company’s place of business except as expressly
permitted by Company policy which may, from time to time, be revised at the sole
election of the Company for the purpose of furthering the Company’s business.

7



--------------------------------------------------------------------------------



 



4.04   Patents and Copyrights

The Executive agrees to assist the Company or its designee, at the Company’s
expense, in every way to secure the Company’s rights in the Inventions and any
copyrights, patents, trademarks, mask-work rights, moral rights or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments, recordings and all other documents and instruments which the
Company shall deem necessary in order to apply for, obtain, maintain and
transfer such rights and in order to assign and convey to the Company, its
successors, assigns and nominees the sole and exclusive right, title and
interest in and to such Inventions and any copyrights, patents, mask-work rights
or other intellectual property rights relating thereto. The Executive further
agrees that the obligation to execute or cause to be executed any such documents
and instruments shall continue after the termination of Executive’s employment
with the Company until the expiration of the last such intellectual property
right to expire in any country of the world. If the Company is unable, because
of the Executive’s mental or physical incapacity or unavailability for any other
reason, to secure the Executive’s signature to apply for or to pursue any
application for any United States or foreign patents or copyright registrations
covering Inventions assigned to the Company as set forth above, then the
Executive hereby irrevocably designates and appoints the Company (through its
duly authorized officers and agents) as the Executive’s agent and attorney in
fact, to act for and on the Executive’s behalf, to execute and file any such
applications and to do all other lawfully permitted acts to further the
application for, prosecution, issuance, maintenance or transfer of letters
patent or copyright registrations thereon with the same legal force and effect
as if originally executed by the Executive. The Executive hereby waives and
irrevocably quitclaims to the Company any and all claims, of any nature
whatsoever, which the Executive now or hereafter has for infringement of any and
all proprietary rights assigned to the Company.



5.   COVENANTS NOT TO COMPETE   5.01   Non-Competition

During the Term and for a period of one (1) year following the termination of
this Agreement for any reason (the “Restricted Period”), the Executive shall not
by or for herself or as the agent of another, except an Affiliate, or through
others as her agent:



  (a)   Promote, sell, lease, license or distribute products, services or
processes in material competition with products, services or processes of the
Company that were in existence, or under development during Executive’s
employment with the Company;     (b)   Except as otherwise permitted by this
Agreement, own, manage, operate, be compensated by, participate in, render
advice to, or have any interest

8



--------------------------------------------------------------------------------



 



      in any other business that designs, produces, sells or distributes
products, services or processes in material competition with products, services
or processes of the Company that were in existence, or under development during
Executive’s employment by the Company; or     (c)   Intentionally interfere with
any material business relationship of the Company (except in connection with
performing the Services) or publicly disparage the name or reputation of the
Company or intentionally take any action intended to bring the Company into
public ridicule or disrepute.



5.02   Non-Interference

During the Restricted Period, the Executive shall not (except in connection with
the Services) by or for himself, or as the agent of another, except an
Affiliate, or through others as her agent, directly or indirectly:



  (a)   Solicit business from customers or suppliers of the Company with respect
to products, services or processes of the Company that were in existence, or
under development during Executive’s employment with the Company, or request,
induce or advise customers or suppliers of the Company to withdraw, curtail or
cancel their business with the Company; or     (b)   Solicit for employment or
employ, other than at the Company or an Affiliate, any person who at such time
is, or within six (6) months previously was an employee of the Company or
request any employee to leave the employ of the Company.



5.03   Duration of Effectiveness

If the Executive violates any of the restrictive covenants set forth in this
Section 5, the Company shall not, as a result of the time involved in obtaining
relief, be deprived of the benefit of the full period of such restrictive
covenant. Accordingly, each restrictive covenant shall remain in effect not only
for the duration specified in Sections 5.01 and 5.02, hereof, but also for an
additional period equal in length to the period during which the Executive
remained in violation of such covenant.



5.04   Reasonable Duration and Scope

The Parties agree and acknowledge that the duration and scope applicable to the
restrictive covenants described in this Section 5 are fair, reasonable and
necessary, that adequate compensation has been received by the Executive for
such covenants, and that these covenants do not prevent the Executive from
earning a livelihood. If, however, for any reason any court or arbitrator
determines that the restrictions in this Section 5 are not reasonable, that
consideration is inadequate or that the Executive has been prevented from
earning a livelihood, the Parties agree that such restrictions are intended to
be divisible and severable and that such restrictions shall be interpreted,
modified or

9



--------------------------------------------------------------------------------



 



rewritten to include as much of the duration, geographic area and scope
identified in this Section 5 as will render such restrictions valid and
enforceable.



5.05   Limitation on Restrictions

Nothing herein shall prohibit the Executive from:



  (a)   Owning in the aggregate not more than two percent (2%) of the
outstanding stock of any corporation which is publicly traded, so long as the
Executive has no active participation in the business or management of such
corporation; or     (b)   Having a passive investment as a shareholder, limited
partner or other venturer with no active participation in the business or
management of a non-public corporation, limited partnership or venture, in
either case that may be in competition with the business of the Company as
provided in Section 5.01 and 5.02 above.



6.       ESSENTIAL COVENANTS

The Executive acknowledges that she has carefully read and considered the terms
and provisions of Sections 3, 4 and 5 and knows them to be essential to induce
the Company to enter into this Agreement and that any breach of such terms and
provisions would result in serious and irreparable injury to the Company. The
Executive further acknowledges that the Company’s business interests protected
thereby are substantial and legitimate. Therefore, in the event of a breach by
the Executive of any such terms or provisions, the Company shall be entitled to
equitable relief against the Executive by way of injunction (in addition to, but
not in substitution for, any and all other relief to which the Company may be
entitled at law or in equity) to restrain the Executive from such breach and to
compel compliance by the Executive with her obligations hereunder. The Company
shall also be entitled to seek a protective order to ensure the continued
confidentiality of its trade secrets and proprietary information.



7.   TERMINATION   7.01   Death

The Executive’s employment hereunder shall terminate upon her death. In the
event of the termination of the Executive’s employment due to her death, the
Executive’s spouse or estate, whichever is applicable, shall have the
entitlements that apply in accordance with Section 7.07 below.

10



--------------------------------------------------------------------------------



 



7.02   Disability

The Company may terminate the Executive’s employment hereunder for Disability
(as defined below) by giving notice to the Executive of its intention to
terminate her employment for Disability and the Executive’s employment hereunder
shall terminate at the end of the month following the month in which such notice
was given. For purposes of this Agreement, “Disability” shall mean the Executive
has been unable, owing to physical or mental incapacity, with or without a
reasonable accommodation substantially to perform her duties and
responsibilities under this Agreement for a period of one-hundred twenty
(120) consecutive days or one-hundred eighty (180) days during any twelve
(12) month period. In the event of the termination of the Executive’s employment
for Disability, the Executive shall have the entitlements that apply in
accordance with Section 7.07 below.



7.03   Resignation

The Executive may terminate her employment hereunder at any time upon sixty
(60) days’ prior written notice to the Company. A voluntary termination of
employment under this Section 7.03 shall not be deemed a breach of this
Agreement. At any time during such sixty-day notice period, the Company may
terminate the Executive’s employment hereunder. In the event of such termination
of employment, the Executive shall have the entitlements that apply in
accordance with Section 7.07 below through the termination date.



7.04   Termination without Cause

Upon a vote of a majority of the members of the Board of Directors, the Company
may terminate the Executive’s employment hereunder (other than a termination for
Cause in accordance with Section 7.06 or a termination for Disability in
accordance with Section 7.02) upon thirty (30) days’ prior written notice. In
the event of such termination of employment, the Executive shall have the
entitlements that apply in accordance with Sections 7.07 and 7.08 below.



7.05   Termination for Good Reason

The Executive may terminate her employment hereunder upon thirty (30) days’
prior written notice for Good Reason. For purposes of this Agreement, “Good
Reason” shall mean termination by the Executive of her employment hereunder upon
written notice given to the Company within thirty (30) days following her
learning of the occurrence, without her written consent, of any of the events or
circumstances described in clauses (a) through (d) immediately following.



  (a)   A material diminution occurs in the Executive’s duties or authorities,
or she is assigned duties or authorities that are materially inconsistent with
her then current duties or authorities or that materially impair her ability to
function as General Counsel.

11



--------------------------------------------------------------------------------



 



  (b)   Any reduction is made in the Executive’s then current Base Salary or any
material diminution is made to the benefits provided to him under this Agreement
or to the Company’s benefit plans or the perquisites enjoyed by him; provided,
however, that such reduction or diminution will not be deemed Good Reason if:



  (i)   It occurs as part of an across-the-board reduction applied to all senior
executives of the Company generally and approved by a majority of the Continuing
Directors (as defined hereinafter); and     (ii)   It is applied to the
Executive in substantially the same proportions as applied to all other senior
executives of the Company.



  (c)   A change in the reporting structure is made so that the Executive no
longer reports directly to the CEO.     (d)   The Company fails to obtain the
assumption in writing of its obligation to perform this Agreement by any
successor to all or substantially all of the business and assets of the Company
within fifteen (15) days after a merger, consolidation, sale or similar
transaction.

The occurrence of one or more of the circumstances described in clauses
(a) through (d) of this Section 7.05 as a result of a termination pursuant to
Sections 7.01, 7.02, 7.03, 7.04 or 7.06 shall not be a basis for a termination
by Executive for Good Reason. There shall be no termination by Executive for
Good Reason without prior written notice from the Executive describing the basis
for the termination and the Company’s having thirty (30) days in which to cure
such basis. If the Company intends to cure, it shall give the Executive written
notice of such intent no less than fifteen (15) days before the expiration of
such 30-day period and shall bring into effect such cure within the remainder of
the 30-day period. In the event of such termination of employment, the Executive
will have the entitlements that apply in accordance with Sections 7.07 and 7.08.



7.06   Termination for Cause

Notwithstanding any other provision of this Agreement, the Company may at any
time terminate the Executive’s employment hereunder for Cause in accordance with
the provisions of this Section 7.06. For purposes of this Agreement, the term
“Cause” shall mean:



  (a)   The Executive pleading no lo contendere to or being convicted of a
felony;     (b)   The Executive engaging in conduct constituting breach of
fiduciary duty, fraud, willful misconduct or gross negligence relating to the
Company or the performance of the Executive’s duties;     (c)   The Executive
failing to follow a reasonable and lawful written directive of the CEO or the
Board of Directors within the scope of the Executive’s

12



--------------------------------------------------------------------------------



 



      duties (which shall be capable of being performed by the Executive with
reasonable effort);     (d)   The Executive’s continued failure to perform the
Executive’s material duties as General Counsel;     (e)   In connection with her
employment or the performance of the Services, the Executive knowingly or
willfully exceeding the authority that has been granted to him by the Board of
Directors; or     (f)   The failure of the Executive, after receipt of written
notice from the Company to correct, cease or otherwise alter any
insubordination, failure to comply with lawful instructions, or omission to
lawfully act that in the reasonable opinion of the Company may materially and
adversely affect the Company’s business or operations.

Prior to terminating Executive’s employment with Cause, the Company shall
provide Executive with thirty (30) days’ prior written notice of the grounds for
the proposed termination. If the grounds for termination are subject to cure,
the Executive shall have fifteen (15) days after receiving such notice in which
to cure such grounds to the extent such cure is possible. Executive may be
relieved of her duties at the Company’s discretion (i) at any time during the
notice period if no cure is possible, or (ii) upon expiration of the cure period
should Executive fail to cure. If no cure is possible or Executive has failed to
cure, Executive’s employment shall terminate upon the 30th day following notice
of termination. In the event of termination pursuant to this Section 7.06, the
Executive shall have only the entitlements that apply in accordance with
Section 7.07 below.



7.07   Compensation and Benefits on Any Termination

Upon any termination of Executive’s employment hereunder, the Executive shall be
entitled to:



  (a)   Any unpaid Base Salary through the date of termination;     (b)   Unused
vacation days accrued through the date of termination; and     (c)   Any amounts
due under Section 1.05.



7.08   Payments upon Termination without Cause or for Good Reason

In the event of a termination of the Executive’s employment hereunder in
accordance with Section 7.04 or 7.05 that is not covered by Section 8 then the
provisions set out in clauses (a) through (d) immediately following shall apply.



  (a)   If such termination occurs during the Initial Term, subject to
Section 2.07, the Company shall pay to the Executive an amount equal to her Base
Salary at the rate in effect on the date of the termination for the remainder of
the Initial Term; provided, however, that the amount

13



--------------------------------------------------------------------------------



 



      payable to Executive in the event of such a termination during the Initial
Term shall not be less than the greater of (i) (12) months of the aforementioned
Base Salary or (ii) one month of that Base Salary for every full or partial year
of service with the Company since the Start Date.     (b)   If such termination
occurs upon the expiration of or following the expiration of the Initial Term,
the Company shall pay to the Executive an amount equal to the greater of
(i) twelve (12) months of Base Salary at the rate in effect on the date of the
termination or (ii) one month of that Base Salary for every full or partial year
of service with the Company since the Start Date.     (c)   The payments
provided for in Subsections (a) and/or (b) of this Section 7.08 shall, at the
Company’s election, be payable to Executive in installments in accordance with
the regular payroll practices of the Company for such period of time as the
payment represents (the “Severance Period”) or in a lump-sum payment immediately
following the date the Release (as defined below) becomes effective.     (d)  
Provided Executive is eligible for and timely elects to continue group health
insurance coverage for himself and, if applicable, her family, under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the Company shall
directly pay the cost of continuing group health insurance for Executive and, if
applicable, her family under COBRA until the earlier of:



  (i)   The expiration of the Severance Period or, if payment is made on a
lump-sum basis, the expiration of the period of time represented by such payment
as measured by Executive’s Base Salary; and     (ii)   The date Executive ceases
for any reason to be eligible for continuation of group health insurance
coverage under COBRA.



7.09   Requirement for Executive’s General Release

The compensation and benefits provided for in Section 7.08 are in lieu of any
severance, salary or income continuation or protection under any other Company
plan, program or policy that may now or hereafter exist and shall be deemed to
satisfy and be in full and final settlement of all obligations to the Executive
under this Agreement or any other agreement with Executive. In order to be
eligible to receive these payments and benefits the Executive must:



  (a)   On or before the twenty-first (21st) day following Executive’s receipt
of same from the Company, execute and deliver a full, general release of any and
all claims the Executive may have against the Company and its Affiliates, and
their respective officers, directors, employees, shareholders, agents,
successors and assigns (the “Released Parties”) with respect to matters covered
by this Agreement or otherwise arising out of, related to or concerning the
termination of her employment, arising through the

14



--------------------------------------------------------------------------------



 



      date the release is executed, and a covenant not to sue the Released
Parties in a form substantially similar to that attached as Exhibit A hereto
(the “Release”), and     (b)   Be and remain in full compliance with her
obligations under Sections 3, 4 and 5 of this Agreement.



7.10   Effect of Termination of Employment

Notwithstanding anything to the contrary contained herein, to the extent
contemplated by this Agreement, the respective rights and obligations of the
Parties shall survive any termination of the Executive’s employment hereunder
and shall remain in full force and effect to the extent necessary to preserve
such rights and obligations.



7.11   No Mitigation or Offset

In the event of any termination of her employment hereunder, the Executive shall
be under no obligation to seek other employment and there shall be no offset
against amounts due the Executive under this Agreement on account of any
remuneration attributable to any subsequent employment that she may obtain.
Except as otherwise expressly provided in this Agreement, the Company’s
obligation to make the payments provided for and otherwise to perform its
obligations under Sections 7 and 8 shall not be affected by any offset,
counterclaim, attempt to recoup, defense or other right that the Company may
have against the Executive, whether by reason of subsequent employment or
otherwise; provided, however, that the Company shall have no further obligations
for payment or other performance with respect to Sections 7 and 8 upon the
Executive’s breach of any provision of Sections 3, 4 or 5 hereof.



8.   CHANGE OF CONTROL   8.01   Definition of Change of Control

For purposes of this Agreement, a “Change of Control” shall be deemed to have
occurred if, after the Effective Date of this Agreement, there shall occur any
of the events or conditions described in clauses (a) through (d) immediately
following.



  (a)   A “Person”, defined as in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”), becomes the “Beneficial Owner”,
defined as in Section 13(d) of the Exchange Act, directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s then-outstanding voting securities (such Person thereby being a
“50% Shareholder”); provided, however, that a Change of Control shall not be
deemed to have occurred

15



--------------------------------------------------------------------------------



 



      and such Person shall not be considered a 50% Shareholder if that Person
is:



  (i)   The Company or an entity directly or indirectly controlled by the
Company;     (ii)   A trustee or other fiduciary holding securities under an
employee benefit plan of the Company or another entity that is part of the same
control group of the Company as defined in Section 414(b) or (c) of the Internal
Revenue Code, as amended, and/or Section 4001(b) of the Employee Retirement
Income Security Act (“ERISA”);     (iii)   A company owned, directly or
indirectly, solely by shareholders of the Company in substantially the same
proportions with respect to each other as their ownership of voting securities
of the Company; or     (iv)   The Beneficial Owner, directly or indirectly, of
securities of the Company representing 5% or more of the combined voting power
of the Company’s outstanding voting securities as of the Effective Date.



  (b)   The Continuing Directors (as defined immediately following) cease for
any reason to constitute at least a majority of the Board of Directors. For the
purposes of this Agreement, “Continuing Directors” shall be defined to include:



  (i)   The directors making up the Board of Directors as of the Effective Date
hereof; and     (ii)   Any new director whose election by the Board of Directors
or nomination for election by the Company’s shareholders was approved by a vote
of at least two-thirds (2/3) of the Continuing Directors then still in office;
provided, however, that such new director will not be considered a Continuing
Director for the purposes of this definition if that new director is, or is
designated by or is affiliated in any way with a 50% Shareholder or with any
Person who is or at any time becomes party to a Restructuring Transaction or
Liquidation Transaction (as defined hereinafter).



  (c)   The shareholders or Board of Directors of the Company approve a merger,
consolidation, recapitalization, or reorganization of the Company, or to reverse
split any class of voting securities of the Company (each a “Restructuring
Transaction”); or the Company actually consummates such a Restructuring
Transaction; provided, however, that a Change of Control shall not be deemed to
have occurred:

16



--------------------------------------------------------------------------------



 



  (i)   If more than 50% of the combined voting power of the voting securities
of the Company or the surviving entity outstanding immediately after a
Restructuring Transaction are Beneficially Owned by Persons who together
Beneficially Owned at least 50% of the combined voting power of the voting
securities of the Company outstanding immediately prior to such Restructuring
Transaction, with the relative voting power of each such continuing holder
compared to the voting power of each other continuing holder not substantially
altered as a result of the Restructuring Transaction; or     (ii)   If
consummation of a Restructuring Transaction, at the time of its approval by
shareholders or Board of Directors, is subject to the consent of any government
or governmental agency or to approval of the shareholders of another entity or
to any other material contingency, then not until such time as all required
consents and approvals have been obtained and any other material contingencies
have been satisfied.



  (d)   The shareholders or Board of Directors of the Company approve a
liquidation of the Company or to sell or otherwise dispose of all or
substantially all of the Company’s assets (each a “Liquidation Transaction”);
provided, however, that if consummation of a Liquidation Transaction is subject
at the time of its approval by shareholders or the Board of Directors to the
consent of any government or governmental agency or to approval of the
shareholders of another entity or to any other material contingency, then no
Change of Control shall be deemed to have occurred until such time as such
consents and approvals have been obtained and any other material contingencies
have been satisfied.



8.02   Payment in the Event of a Change of Control

In the event the Company or any successor or assign thereof shall terminate this
Agreement or Executive’s employment for any reason other than the Executive’s
Death, Disability or Cause (as defined respectively in Sections 7.01, 7.02 and
7.06 hereof) or the Executive shall terminate this Agreement or her employment
for Good Reason (as defined in Section 7.05 hereof), in either case within
twelve (12) months following the Effective Date of a Change of Control (as
defined below), the Company, successor or assign thereto shall pay to Executive
amounts due under Section 7.07 and a lump-sum amount as follows:



  (a)   If both the Change of Control and termination occur within the Initial
Term, subject to Section 2.07, the Company, successor or assign thereto shall
pay to Executive a lump-sum amount equal to three (3) years of her Base Salary;
or

17



--------------------------------------------------------------------------------



 



  (b)   If either the Change of Control or the termination occur upon the
expiration of or following the expiration of the Initial Term, the Company,
successor or assign thereto shall pay to Executive a lump-sum amount equal to
two (2) years of her Base Salary.

The Effective Date of the Change of Control under subsections 8.01(a) and
8.01(b) shall for purposes of this Section 8.02 (subject to meeting all other
conditions therefore) be respectively the date a Person becomes a 50%
Shareholder or the date the Continuing Directors cease to constitute at least a
majority of the Board of Directors. The Effective Date of the Change of Control
under subsections 8.01(c) and (d) shall for purposes of this Section 8.02 be the
date the Restructuring Transaction or Liquidation Transaction has been approved
by the shareholders or Board of Directors and all required consents and
approvals have been obtained and any other material contingencies have been
satisfied. In the event such transaction is not consummated for any reason, no
Change of Control shall be deemed to have occurred.



8.03   Payment In Lieu of Other Benefits

The compensation and benefits provided for in this Section 8 are in lieu of any
severance, salary or income continuation or protection under any other Company
plan, program or policy that may now or hereafter exist, and are in lieu of any
payments or benefits otherwise payable under Section 7 of this Agreement (other
than under Section 7.07) and shall be deemed to satisfy and be in full and final
settlement of all obligations to the Executive under this Agreement or any other
agreement with Executive. In order to be eligible to receive these payments and
benefits the Executive must:



  (a)   On or before the twenty-first (21st) day it is presented to Executive,
execute and deliver a Release of any and all claims the Executive may have
against the Released Parties with respect to matters covered by this Agreement
or otherwise arising out of, related to or concerning the termination of her
employment, arising through the date the release is executed, and a covenant not
to sue the Released Parties in a form substantially similar to that attached as
Exhibit A hereto, and     (b)   Be and remain in full compliance with her
obligations under Sections 3, 4 and 5 of this Agreement.



9.        INDEMNIFICATION

The Company agrees that if the Executive is made a party, or is threatened to be
made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that she
is or was a director, officer, employee, agent, manager, consultant or
representative of the Company or an Affiliate or is or was serving at the
request of the Company or an Affiliate as a director, officer, member, employee
or agent of another corporation, partnership, joint venture, trust, enterprise,
or other

18



--------------------------------------------------------------------------------



 



Person, including service with respect to employee benefit plans, whether or not
the basis of such Proceeding is the Executive’s alleged action in an official
capacity while serving as a director, officer, member, employee or agent, the
Executive shall promptly be indemnified and held harmless by the Company to the
fullest extent legally permitted or authorized by the Company’s certificate of
incorporation or bylaws or by resolutions of the Board.



10.   NOTICE   10.01   Delivery

Any notice, consent, demand, request, or other communication given to a Party in
connection with this Agreement shall be in writing and shall be deemed to have
been given to such Party:



  (a)   When delivered personally to such Party, or     (b)   Provided that a
written acknowledgment of receipt is obtained, five days after being sent by
prepaid certified or registered mail, or two days after being sent by a
nationally recognized overnight courier, to the address (if any) specified below
for such Party (or to such other address as such Party shall have specified by
ten days’ advance notice given in accordance with this Section 10), or     (c)  
In the case of the Company only, on the first business day after it is sent by
facsimile to the facsimile number set forth below (or to such other facsimile
number as shall have specified by ten days’ advance notice given in accordance
with this Section 10), with a confirmatory copy sent by certified or registered
mail or by overnight courier in accordance with this Section 10.



10.02   Address of the Company       Metromedia International Group, Inc.    
8000 Tower Point Drive     Charlotte, N.C. 28227     Attention: CFO     FAX: 704
845-1815   10.03   Address of the Executive       Natalia Alexeeva   819 Henley
Place     Charlotte, North Carolina 28207

19



--------------------------------------------------------------------------------



 



11.   ASSIGNMENT AND SUCCESSORS   11.01   Assignment

No rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that such rights or obligations may be
assigned or transferred pursuant to a merger or consolidation in which the
Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the business and assets of the Company, provided that the
assignee or transferee is the successor to all or substantially all of the
business and assets of the Company and such assignee or transferee assumes the
liabilities, obligations and duties of the Company, as contained in this
Agreement, either contractually or as a matter of law. No rights or obligations
of the Executive under this Agreement may be assigned or transferred by the
Executive other than her rights to compensation and benefits, which may be
transferred only by will or operation of law; provided, however, that the
Executive shall be entitled, to the extent permitted under applicable law, to
select and change a beneficiary or beneficiaries to receive any compensation or
benefit hereunder following her death by giving the Company written notice
thereof.



11.02   Successors

To the extent applicable, this Agreement shall be binding upon and inure to the
benefit of, the successors and assigns, devises, heirs, next of kin, executors
and administrators of the Executive. In the event of the Executive’s death or a
judicial determination of her incompetence, references in this Agreement to the
Executive shall be deemed, where appropriate, to refer to her legal
representative, or, where appropriate, to her beneficiary or beneficiaries.



11.03   Requirement for Written Consent

Except as provided in this Section 11, neither Party may transfer or assign its
rights or interests under this Agreement without the other Party’s prior written
consent.



12.   REPRESENTATIONS AND WARRANTIES   12.01   Company Representations

The Company represents and warrants to the Executive that the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby have been fully and validly authorized by the
Board of Directors and by any other Party or body whose action is required. The
Company further represents and warrants that the Compensation Committee of the
Board of Directors has approved, as required under Section 2.03 hereof, the
Executive’s compensation arrangements as set forth herein.

20



--------------------------------------------------------------------------------



 



12.02   Executive Representations

The Executive represents and warrants that the execution, delivery and
performance of this Agreement do not violate any other agreement or arrangement
to which she is a party.



13.   OTHER TERMS   13.01   Applicable Law

This Agreement shall be governed by and construed in accordance with the
internal substantive laws of the State of North Carolina, without regard to
conflicts of law principles.



13.02   Counterparts

This Agreement may be executed (including by facsimile signature) in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.



13.03   Headings

The headings of the Sections and subsections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.



13.04   Entire Agreement

This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof, supersedes all prior discussions,
agreements and understandings of every kind between the Parties relating to this
Agreement and may be modified only by a written document that is signed by the
Party against whom enforcement of any waiver, change, modification, extension or
discharge is sought and that specifically refers to this Agreement and to the
terms or provisions being modified or waived. The waiver of any breach of any
provision of this Agreement shall be effective only in the specific instance and
for the specific purpose for which it is given and shall not operate or be
construed as a waiver of any subsequent breach thereof. In the event of any
inconsistency between this Agreement and any plan, employee handbook, personnel
manual, program, policy, arrangement or agreement of the Company, the provisions
of this Agreement shall control unless the Executive otherwise agrees in a
signed writing that expressly refers to this Agreement and to the provision
whose control she is waiving.

21



--------------------------------------------------------------------------------



 



13.05   Severability

If any provision of this Agreement shall be determined to be prohibited by or
invalid under applicable law, or otherwise determined to be unenforceable, then
the Parties agree that it is their intent that such provision shall be reformed
and modified in a manner that will render it enforceable and valid provided that
any such reformation or modification shall not be inconsistent with the original
purpose and intent of the provision. The invalidation of any provision or any
portion of any provision of this Agreement shall not affect the remainder of
such provision or the remaining provisions of this Agreement.

[Remainder of this page intentionally left blank]

22



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on
May 25, 2004 to be effective as of June 1, 2004.

FOR METROMEDIA INTERNATIONAL GROUP, INC.:

 

/s/ Ernie Pyle

--------------------------------------------------------------------------------

Name: Ernie Pyle
Title: Executive Vice President Finance, Chief Financial Officer

FOR EXECUTIVE:

/s/ Natalia Alexeeva


--------------------------------------------------------------------------------

Natalia Alexeeva

23



--------------------------------------------------------------------------------



 



EXHIBIT A

EXHIBIT A — CONFIDENTIAL GENERAL RELEASE

This CONFIDENTIAL GENERAL RELEASE (the “Agreement”) is made this       day of
          , (the “Effective Date”) by and between:

Metromedia International Group, Inc., A Delaware Corporation (together with its
successors and assigns the “Company”); and

Natalia Alexeeva (the “Executive” and with the Company each a “Party” and
together the “Parties”).

RECITALS

WHEREAS, under the terms of the Employment Agreement, dated as of           , by
and between Executive and Company (the “Employment Agreement”), Executive is
entitled to certain payments upon the satisfaction of certain contingencies
which have occurred,

NOW, THEREFORE, in consideration of the above recital and in further
consideration of the mutual promises and covenants set forth below, the parties
hereto, intending to be legally bound, hereby agree as follows.



1.   GENERAL RELEASE

In return for the good and valuable consideration provided in the Employment
Agreement, Executive, on behalf of himself, her heirs, executors,
administrators, successors and assigns (collectively referred to as the
“Releasing Executive”), hereby releases and discharges the Company, its
Affiliates (as such term is defined in the Employment Agreement), and their
respective officers, directors, employees, shareholders, agents, successors and
assigns (collectively referred to as “the Released Company”), from any and all
actions or causes of action, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents,
executions, claims, and demands whatsoever, in law, admiralty or equity, which
against the Released Company, the Releasing Executive ever had, now has or
hereafter, can, shall or may have against the Released Company through the date
Executive executes this Agreement, including for, upon, or by reason of
Executive’s employment or termination of employment with the Released Company
and any disagreements with respect to such employment through the day she
executes this Agreement, including any claim of wrongful discharge or other
tort, and all rights under federal, state or local law, including those that
prohibit race, sex, age, religion, national origin, handicap, disability or
other forms of discrimination, including but not limited to, the Age
Discrimination in Employment Act, as amended, the Older Workers Benefit
Protection Act, Title VII of the Civil Rights Act of 1964, as amended, the

24



--------------------------------------------------------------------------------



 



EXHIBIT A

Civil Rights Act of 1991, any state or local human rights laws, and all claims
under the Workers’ Compensation laws, the Equal Pay Act, the National Labor
Relations Act, as amended, the Americans with Disabilities Act, the Federal
Rehabilitation Act, the Employee Retirement Income Security Act of 1974, as
amended, the Family and Medical Leave Act, and claims arising under any
contract, side letter, offer letter, policy, practice, program or plan,
including claims for severance pay, incentive compensation, change in control
payments, bonus, or other compensation or benefits.



2.   OTHER TERMS   2.01   Review Period

Executive acknowledges that she has been advised in writing to consult with an
attorney prior to signing this Agreement. She also understands that she shall
have up to twenty-one (21) days within which to review and consider this
Agreement.



2.02   Revocation Period

Executive shall have up to seven (7) days following her execution of this
Agreement to revoke it by notifying the CFO                      in writing of
such revocation. Should Executive fail to revoke it within the time period
specified herein, this Agreement shall become final and binding upon the eighth
(8th) day following its execution (the “Effective Date”).



2.03   Governing Law and Jurisdiction

This Agreement shall be governed by and construed under the laws of the State of
North Carolina without giving effect to the conflicts of laws principles of such
State. The parties agree to submit to the jurisdiction of state and federal
courts in North Carolina for the purposes of enforcing and/or resolving any
disputes arising under this Agreement.



2.04   No Modification

This Agreement shall not be modified or discharged, in whole or in part, except
by agreement in writing signed by the parties hereto.

[Remainder of this page intentionally left blank]

25



--------------------------------------------------------------------------------



 



EXHIBIT A

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the first date written above.

FOR Metromedia International Group, Inc.:

 



--------------------------------------------------------------------------------

Name:
Title:

 

FOR EXECUTIVE:

 

--------------------------------------------------------------------------------

26